Citation Nr: 1125297	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-42 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE


Entitlement to service connection for hypertension, to include as a result of exposure to herbicides or as secondary to service-connected type II diabetes mellitus.

REPRESENTATION

Appellant represented by:	Attorney, Rebecca C. Patrick


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969.  In addition, it appears that the Veteran served subsequent periods of reserve service, the exact dates of which are not of record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for hypertension.  

The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. The Veteran has been granted service connection for type II diabetes mellitus.

3. Hypertension was not shown in service or for many years thereafter, and there is no competent evidence linking the Veteran's current hypertension to service or to a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, may not be presumed to have been incurred or aggravated therein, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1116, 1133, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection (to include as a result of exposure to herbicides), as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The Board notes that during the course of this appeal, the Veteran was granted presumptive service connection for diabetes mellitus due to exposure to herbicides during service.  Subsequently, in the April 2010 Notice of Disagreement, the Veteran's representative asserted that "the Veteran's hypertension is proximately due to or the result of his service-connected diabetes mellitus and should be service connected pursuant to 38 C.F.R. § 3.310," which pertains to secondary service connection and secondary aggravation.  Consequently, the content of the April 2009 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist, in that it did not provide notice regarding service connection on a secondary basis.  However, the Board finds that any error in notice is non-prejudicial in light of the explanation provided in the July 2010 SOC for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence.  In addition, the Veteran and his representative have demonstrated through the statements provided in the Notice of Disagreement and through the submission of statements and additional evidence that they are aware of the types of evidence required to substantiate his claim for service connection for hypertension on both a direct and secondary basis, as well as by aggravation.  A remand to provide additional notice is not required.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include limited Army Reserves service treatment records, service personnel records, and VA treatment records.  In addition, the Veteran was afforded a VA examination.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.  

The Board notes that the Veteran's service treatment records are incomplete.  The record reflects that in May 2009, the RO requested the Veteran's complete medical and dental record from the National Personnel Records Center (NPRC).  In June 2008, NPRC correspondence states that the requested records were mailed.  However, the only service treatment records associated with the claims file are a May 1974 Pre-Enlistment Examination for the Army Reserves, and June 1978 and December 1982 Army Reserves Quadrennial Examinations.  Accordingly, the Veteran's service treatment records from active duty have not been associated with the claims file.  While no further development has been performed in attempts to obtain the Veteran's complete service treatment records from active duty, the Board finds that a remand in attempts to obtain such records would not be of assistance in the current claim.  The Veteran has not alleged that he was treated for the disorder in active service, and therefore the lack of active duty treatment records is of no consequence.  Specifically, a remand is not necessary in this instance given that the Veteran does not contend that his hypertension began during his active duty service.  Rather, the Veteran asserts that he his current hypertension disability is a result of exposure to herbicides while serving on active duty in Korea, or manifested during his reserve period of service (June 1978 Quadrennial Examination), or is proximately due to or a result of his service-connected diabetes mellitus.  Indeed, on the March 2009 claim for service connection, the Veteran stated that his hypertension disability did not begin until 2007.  

In addition, the Veteran's service personnel records have been associated with the claims file, however, specific dates of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) are not apparent from the Veteran's service personnel records.  However, as explained below, the Board finds that a remand for additional development concerning the specific dates of the Veteran's potential ACDUTRA and INACDUTRA is not necessary prior to adjudication of the claim.

As discussed above, the VCAA provisions have been considered and satisfied.  The Veteran was notified and aware, or demonstrated knowledge of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Moreover, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct basis, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

Finally, service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

In regards to the Veteran's service in the Army Reserves, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA), or for injury, but not disease, incurred in or aggravated while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his hypertension is related to his military service, to include exposure to an herbicide agent during his service in Korea.  He also contends that he developed hypertension as a result of his type II diabetes mellitus.  After careful consideration of all procurable and assembled data, the Board finds that service connection for the Veteran's hypertension is not warranted on any basis.

Turning to the evidence, as previously noted, the Veteran's service treatment records from his active duty service are not associated with the claims file.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this regard, the Board notes that the Veteran has never asserted that his hypertension is any incident of active duty service other than his assertion that his hypertension is due to or a result of his exposure to herbicides during active duty.  The Veteran's exposure to herbicides during active duty has been conceded as his service personnel records show that his unit served along the demilitarized zone (DMZ) in Korea where herbicides were used between April 1968 and July 1969.  In any event, as stated previously, the Veteran has stated that his hypertension began in 2007.  Accordingly, a remand is not necessary for further development in attempts of obtain the Veteran's service treatment records from active duty.  

In regards to the Veteran's reserve service, the Veteran's service personnel records show that he was in the U.S. Army Ready Reserves from 1975 to 1984.  At his Pre-Enlistment Examination in May 1974, all of his bodily systems were evaluated as normal, and his sitting blood pressure measured 110/76.  On a May 1974 Report of Medical History, the Veteran indicated that he had never had high blood pressure.  In June 1978, a Quadrennial Examination Report shows a blood pressure of 130/90 and mild obesity was noted.  On an associated June 1978 Report of Medical History, the Veteran indicated that he had never had high blood pressure.  In December 1982, a Quadrennial Examination Report shows a blood pressure of 130/84 and he was "borderline" overweight.  On an associated December 1982 Report of Medical History, the Veteran indicated that he had never had high blood pressure.  

Following the Veteran's discharge from service, VA treatment records dated from February 2002 to November 2003 show blood pressures ranging from 130-152/77-90.  In April 2004, a VA treatment note shows that the Veteran was assessed with hypertension and placed on medication.  However, VA treatment records do not show that the Veteran was medicated for hypertension or had a current diagnosis of hypertension until February 2008.  An August 2008 VA treatment record shows a diagnosis of hypertension not otherwise specified.  

In April 2010, the Veteran's Notice of Disagreement asserts that the Veteran's hypertension is proximately due to or the result of his diabetes mellitus, and should be service connected pursuant to 38 C.F.R. §3.310.  

In July 2010, the Veteran was afforded a VA examination to determine whether he had a clinical diagnosis of diabetes mellitus, type II, and if so, to identify any related residuals, and for a specific opinion regarding any potential secondary or aggravating relationship between the Veteran's diagnosed hypertension and type II diabetes mellitus.  Following a review of the claims file and notation of a history of hypertension, upon physical examination, three blood pressures measured 160/80, 168/80, and 166/81.  The examiner confirmed a diagnosis of diabetes mellitus, type II, which was diet controlled.  In regards to the Veteran's hypertension, the examiner opined that his hypertension is currently not due to or aggravated by diabetes.  The examiner reasoned that his opinion was due to treatment records showing normal kidney function and normal ranged microalbumin levels since 2002.

In October 2010, the Veteran and his representative submitted a statement indicating that they intended to submit additional evidence and that they waived the RO's original jurisdiction.  

In May 2011, the Veteran's representative submitted a statement in support of this claim asserting that the RO did not consider service connection for hypertension on a delayed direct basis under 38 C.F.R. §3.303(d).  She further asserted that the RO failed to note the Veteran's June 1978 blood pressure that measured 130/90 which she stated meets VA's definition of hypertension as set forth in 38 C.F.R. 4.104, Diagnostic Code 7101.  In addition, she asserted that the July 2010 VA examination was inadequate because VA unnecessarily limited the scope of the examination by not requesting an opinion as to whether the Veteran's hypertension had its onset during military service or resulted from his obesity that began during service.  She further asserted that an article published by the National Institute of Health which discusses pathogenesis factors for type II diabetes rebuts the July 2010 VA examiner's statement as quoted in the Statement of the Case (SOC) that "[i]n the absence of any kidney impairment resulting from diabetes, the medical literature does not support a relationship between diabetes and hypertension."  She stated that according to the article, it appears that there are many types of hypertension, and not just renal hypertension, related to diabetes.  She respectfully requested an adequate VA examination that addresses all theories of service connection raised by the evidence and discussed in her statement.  

With regard to service connection for hypertension on a presumptive basis as a result of herbicide exposure, the Board notes that hypertension is not a disability that is recognized as being related to Agent Orange, and therefore it is not subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  Accordingly, as hypertension is not a disease which is presumed to be related to Agent Orange, service connection for the Veteran's hypertension on a presumptive basis as a result of herbicide exposure is not warranted.

The fact that the Veteran is not entitled to the foregoing regulatory presumption of service connection does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran does not contend, and the medical evidence of record does not show, that hypertension was present in active service.  Post-service VA treatment records reflect that the Veteran was not diagnosed with hypertension until more than 30 years after his discharge from active duty.  The treatment records do not show that the Veteran was diagnosed with hypertension at any time prior to 2004 at the earliest.  The Veteran has not submitted any treatment records to the contrary, nor has he identified any records which VA could obtain showing a diagnosis of hypertension prior to 2004.  In addition, there is no evidence suggesting a link between hypertension and service.  Indeed, the only evidence supporting the Veteran's claims consists of his and his representative's statements that his hypertension is related to Agent Orange exposure, or that his hypertension is due to his diabetes.  To the extent that the Veteran himself believes that there is a medical nexus between his hypertension and military service, it is now well established that lay persons without medical training, such as the Veteran and his representative, are not competent to opine on matters requiring medical expertise, such as the etiology hypertension.  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The Board acknowledges the representative's assertions that the July 2010 VA examination was inadequate due to VA's unnecessary limitation on the scope of the examination by not requesting an opinion as to whether or not the Veteran's hypertension had its onset during service or resulted from his obesity that began during service.  However, as previously stated, the Veteran himself has not asserted that his hypertension began during service.  In fact, on his March 2009 claim for service connection for hypertension, he stated that high blood pressure began in 2007 and treatment for high blood pressure began in July 2007.  Accordingly, because there is no evidence of hypertension in service or for more than 30 years after the Veteran's discharge from service, and because the record does not contain any competent evidence to suggest a possible association hypertension and service, there is no duty to provide a medical examination or to obtain a medical opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regards to the Veteran's service in the U.S. Army Ready Reserves, the Board acknowledges the Veteran's and his representative's assertion that the Veteran's blood pressure was measured 130/90 in June 1978 and as 130/94 in December 1982.  However, a Veteran's status in the Ready Reserves does not constitute active duty, active duty for training, or inactive duty for training.  The Board has carefully reviewed the definitions provided for "active duty," "active duty for training," and "inactive duty for training" set forth in 38 C.F.R. § 3.6, but none of these provisions encompass Ready Reserve status.  Indeed, it is quite clear from a review of Title 10 - Armed Forces that Ready Reserve status does not conform to active duty, active duty for training, or inactive duty for training status.  10 U.S.C.A. § 10144 defines members of the Ready Reserve as those "who are subject to being ordered to active duty involuntarily."  In this regard, as per 10 U.S.C.A. § 10141, the Ready Reserves are "[r]eserves who are on the inactive status list of a reserve component."  

Moreover, although VA has not confirmed whether the Veteran served any periods of ACDUTRA following his discharge from active duty, such development is not necessary as the Veteran admittedly was not diagnosed with hypertension at any time during such service.  In addition, the Board acknowledges the Veteran's representative's assertion that the Veteran's blood pressure readings in the Ready Reserves of 110/76, 130/90, and 130/84 constitute hypertension under 38 C.F.R. 4.104, Diagnostic Code 7101.  However, pursuant to Note (1) of Diagnostic Code 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  In addition, the term hypertension is defined for VA purposes as diastolic blood pressure predominately 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160mm. or greater with a diastolic blood pressure less than 90mm.  Accordingly, even if the Veteran were serving ACDUTRA when such blood pressures were taken, because there was never a diagnosis of hypertension, nor are there three diastolic blood pressures measured 90mm. or greater, the Veteran's blood pressure readings during his service in the Ready Reserves do not show a diagnosis of hypertension for VA purposes.  As such, because the Veteran was not diagnosed with a disease during his service in the Ready Reserves, this issue of whether he was serving on a period of ACDUTRA becomes moot and the criteria for service connection have not been established.  Moreover, simple obesity is not considered to be a disability for which service-connection may be granted.  Therefore, it could not form the basis for a secondary service connection claim for hypertension.

Finally, with regard to service connection for hypertension as secondary to service-connected type II diabetes mellitus, the July 2010 VA examiner opined that the Veteran's hypertension is currently not due to or aggravated by his service-connected diabetes.  As stated previously, the examiner stated that his opinion was based on the fact that the Veteran's medical records showed normal kidney function and his microalbumin levels have been in the normal range since 2002.  The examiner's opinion was rendered following a thorough examination of the Veteran and review of the claims file.  Importantly, the examiner specifically cited to laboratory findings as the basis for the conclusion.  Thus, this opinion was rendered following review of clinical history and current examination of the Veteran, and the examiner provided a rationale based upon objective data.  For these reasons, in addition to those already state above, the Board finds that the Veteran's July 2010 VA examination is both probative medical evidence and adequate for purposes of adjudicating the Veteran's claim for service connection for hypertension secondary to service-connected diabetes mellitus.  

The Board acknowledges the representative's assertion that VA should have requested a medical opinion as to whether or not the Veteran's hypertension is related to his obesity which was noted on the June 1978 Ready Reserves Quadrennial Examination.  However, because the Veteran's personnel records show that he was enlisted in the Army Ready Reserves for 31 months effective March 1978, as stated previously, he cannot be service connected for obesity that manifested during service in the Army Ready Reserves as such status does not constitute ACDUTRA. 

The Board further acknowledges the representatives assertion that the article submitted in May 2011 rebuts the July 2010 examiner's opinion as it shows that there are other types of hypertension, in addition to renal hypertension, associated with diabetes mellitus.  However, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The article submitted in this case was not accompanied by the opinion of any medical expert linking his hypertension to active service or to the Veteran's service-connected diabetes mellitus.  Thus, the medical article submitted is insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  To the contrary, the July 2010 VA examiner's opinion was based upon the specific facts of the Veteran's case and his own individual treatment records and libratory reports.

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's hypertension was not shown in service or for many years thereafter, and has not been shown by competent medical evidence to be etiologically related to any incident of active service.  In addition, his hypertension has not been shown to be proximately due to, the result of, or aggravated by the Veteran's service-connected type II diabetes mellitus.  Accordingly, service connection for the Veteran's hypertension is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, service connection for hypertension is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)

ORDER

Entitlement to service connection for hypertension is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


